Name: Commission Regulation (EEC) No 894/83 of 15 April 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 18 April 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4 . 83 Official Journal of the European Communities No L 97/23 COMMISSION REGULATION (EEC) No 894/83 of 15 April 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 18 April 1983 December 1982 (*), as last amended by Regulation (EEC) No 510/83 (*), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas the seasonal trend of market prices is at the moment particularly unsatisfactory ; whereas in order to mitigate this situation the intervention agencies should be allowed to buy in carcases and half-carcases offered to them ; Whereas the upper limits for buying-in prices should be fixed at a level corresponding to the intervention price fixed by Council Regulation (EEC) No 1 1 97/82 (2) for the 1982/83 marketing year, by applica ­ tion of the coefficients fixed in Commission Regula ­ tion (EEC) No 2226/78 (3), as last amended by Regula ­ tion (EEC) No 2771 /82 (4); Whereas the upper and lower limits for the buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences in value of meat resulting from the age, weight, confor ­ mation and finish of the animals concerned ; Whereas Commission Regulation (EEC) No 3172/82 of 19 May 1982 fixing the intervention buying-in prices for hindquarters of beef applicable from 6 HAS ADOPTED THIS REGULATION : Article 1 From 18 April 1983 onwards intervention agencies shall buy in carcases and half-carcases offered to them in accordance with the conditions laid down in Regu ­ lation (EEC) No 2226/78 at prices falling within the limits laid down for each product in the Annex having regard to the age, weight, conformation and finish of the animals from which they were obtained. Only meat from male animals may be bought in for intervention storage in accordance with the provisions specified above . Article 2 Regulation (EEC) No 3172/82 is hereby repealed. Article 3 This Regulation shall enter into force on 18 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 140, 18 . 5. 1982, p. 26 . (3) OJ No L 261 , 26 . 9 . 1978, p. 5 . b) OJ No L 292, 16 . 10 . 1982, p. 14 . O OJ No L 332, 27. 11 . 1982, p. 19 . ( «) OJ No L 57, 4 . 3 . 1983, p. 9 . No L 97/24 Official Journal of the European Communities 16. 4 . 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspns i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ­ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen BELGIQUE/BELGIÃ   Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt quartiers compensÃ ©s " af: Stude I Tyre P Ungtyre I DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compensÃ ©s ", stammend von : Bullen A Ã Ã Ã Ã Ã Ã   Ã £Ã Ã ¬Ã ³Ã ¹Ã ±, Ã ·Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ºÃ ±Ã ¯ «quartiers compensÃ ©s » Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿ B Ã Ã Ã Ã Ã ¿ Ã  FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 313,302 309,921 297,547 303,619 316,979 327,736 359,130 356,335 360,498 336,015 315,926 339,468 324,087 301,331 293,150 284,019 331,333 327,952 301,190 307,263 320.622 333,949 362.623 359,828 374,623 350,140 330,051 350,454 335,073 312,317 298,216 289,084 16. 4. 83 Official Journal of the European Communities No L 97/25 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen 373,157 352,21 1 380,916 359,969 321,416 328,178 ITALIA  Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, taureaux extra NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Stieren, le kwaliteit UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T 317,169 326,241 304,952 301,687 308,508 305,243 298,454 293,007 294,720 302,010 296,563 298,277